Citation Nr: 0602065	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-26 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for low back arthritis.


WITNESS AT HEARING

Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel








INTRODUCTION

This veteran served on active duty from June 1972 to June 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied service connection for low back 
arthritis. 

In March 2005, the veteran called to cancel his hearing 
scheduled for April 12, 2005.  The veteran also stated that 
he wanted to discontinue his appeal.  The RO requested the 
veteran to submit his request in writing; in addition, the RO 
sent the veteran an appeal status election form to 
discontinue the appellate process.  There is no response from 
the veteran. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran filed a claim for service connection for low back 
arthritis in February 2000. 

The service medical reports show that the veteran sustained a 
low back injury in February 1975.  The veteran stated that he 
currently has low back arthritis as a result of his in-
service injury, and that x-rays taken at Kaiser Permanente 
show arthritis.  The RO contacted Kaiser twice requesting the 
veteran's records.  In September 2003, Dr. M. from Kaiser 
replied, stating that the veteran's x-ray reports from 1995 
to 1997 show comments of degenerative spine findings in the 
middle and lower thoracic spine.  There are no other records 
from Kaiser in the file.
    
Under the duty to assist provisions of the VCAA, VA has the 
duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d) (West 2002 
and Supp. 2005).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The AMC should contact Kaiser 
Permanente and request copies of all 
medical records pertaining to the 
veteran's low back arthritis, including 
any x-rays.  All attempts to secure this 
evidence, as well as any records obtained 
should be associated with the claims 
file.  If after making reasonable efforts 
to obtain the named records the AMC is 
unable to secure same, the AMC must 
notify the veteran and (a) identify the 
specific records the AMC is unable to 
obtain; (b) briefly explain the efforts 
that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim. The veteran must 
then be given an opportunity to respond. 

2.  After completion of #1 above, 
schedule the veteran for VA examination 
in order to determine if the veteran has 
low back arthritis and if so, the likely 
etiology of the arthritis.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  The examiner should 
provide an opinion as to whether it is 
very likely, as likely as not, or highly 
unlikely, that the veteran's low back 
arthritis is related to a lifting-type or 
karate injury.  The examiner must provide 
in detail the reasons and bases for any 
medical opinions given.  If it is not 
feasible to answer a particular question 
or follow a particular instruction, the 
examiner should indicate so and provide 
an explanation.

3.  The AMC should re-adjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must notify the veteran of all relevant 
actions taken on his claim for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

